Exhibit 10.1 ADMINISTRATION SERVICING AGREEMENT THIS AGREEMENT is made and entered into as of this 10th day of November, 2015, by and between BDCA VENTURE, INC., a Maryland corporation (the “Fund”), and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company (“USBFS”). WHEREAS, the Fund is a closed-end management investment company that has elected to be regulated as a business development company under the Investment Company Act of 1940 (the “1940 Act”); WHEREAS, the Fund desires to retain USBFS to provide administrative services to the Fund in the manner and on the terms hereinafter set forth; and WHEREAS, the Fund has engaged 1100 Capital Consulting, LLC to provide administrative consulting services to the Fund, to provide personnel to act as certain executive officers of the Fund and to act as a liaison to, and deal directly with, USBFS in its provision of administrative services to the Fund under this Agreement; and WHEREAS, USBFS is willing to provide administrative services to the Fund on the terms and conditions hereafter set forth. NOW, THEREFORE, in consideration of the promises and mutual covenants herein contained, and other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereto, intending to be legally bound, do hereby agree as follows: 1. Engagement of USBFS as Administrator The Fund hereby engages USBFS to act as administrator of the Fund on the terms and conditions set forth in this Agreement, and USBFS hereby accepts such engagement and agrees to perform the services and duties set forth in this Agreement. 2. Services and Duties of USBFS USBFS shall provide the following fund administration services to the Fund: A. General Fund Management: (1) Act as liaison among all Fund service providers, including, but not limited to, custodians, transfer agents and dividend reinvestment plan administrators. (2) Coordinate the Fund’s Board of Directors’ (the “Board of Directors” orthe “Directors”) communication: a. Print reports for the Board of Directors based on financial and administrative data provided by the Fund. b. Prepare and distribute to appropriate parties notices announcing declaration of dividends and other distributions to shareholders. 1 (3)Audits: a. Prepare appropriate schedules and assist independent auditors. b. Provide office facilities, if necessary, in connection with such audits. (4)Pay Fund expenses upon written authorization from the Fund. (5)Monitor arrangements under shareholder services or similar plan. (6)Monitor and communicate activity under share repurchase or tender offer plans. B.Compliance: (1)Regulatory and Internal Revenue Service (the “IRS”) Compliance: a. Monitor compliance with the 1940 Act requirements applicable to business development companies and the Fund’s status as a regulated investment company under Subchapter M, including: (i) Maintenance of books and records under Rule 31a-3 of the 1940 Act. (ii) IRC Section 851 - 90% Qualifying income (iii) IRC Section 851 – Annual Distribution Requirement (iv) IRC Section 851 - Fund Diversification (v)Section 12(d)(1)(A) of the 1940 Act - Diversification Requirement (vi) Section 55(a) of the 1940 Act - 70% Eligible Assets Requirment (vii)Section 18 of the 1940 Act, as modified by Section 61 of the 1940 Act – 200% Asset Coverage Requirement b. Maintain awareness of applicable regulatory and operational service issues. (2)SEC Reporting: a. Prepare financial statements for inclusion in Form 10-Q, Form 10-K and Form 8-K filings, as applicable. b. Prepare and file fidelity bond under Rule 17g-1 of the 1940 Act. c. Prepare and file reports and other documents required by U.S. stock exchanges on which the Fund’s shares are listed. C.SEC Inspections: (1)Assist in producing materials requested by the SEC. (2)Maintain records of all materials produced as requested by the SEC. 2 D.
